COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER

Appellate case name:      Vanessa L. Ray v. The Life of Sterling Woods

Appellate case number: 01-22-00534-CV

Trial court case number: 1186025

Trial court:              County Civil Court at Law No. 2

      On July 6, 2022, the trial court rendered a final judgment, awarding possession
to appellee. Appellant filed a notice of appeal from the trial court’s final judgment
on July 12, 2022. On July 20, 2022, the trial court set aside its July 6, 2022 final
judgment. It now appears there is no final judgment in this case.
       Generally, a Texas appellate court has jurisdiction to hear only an appeal from
a final judgment. Jack B. Anglin Co. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992).
However, appellate courts have jurisdiction to consider immediate appeals of
interlocutory orders if a statute explicitly provides appellate jurisdiction. Stary v.
DeBord, 967 S.W.2d 352, 352–53 (Tex. 1998); New York Underwriters Ins. Co. v.
Sanchez, 799 S.W.2d 677, 679 (Tex. 1990); see also TEX. CIV. PRAC. & REM. CODE
§ 51.014 (statutory list of appealable interlocutory orders). Because it appears that
the record does not have a final judgment, the Court may dismiss this appeal for
want of jurisdiction. See TEX. R. APP. P. 42.3(a).
       Unless appellant files a response demonstrating by citation to the law that this
Court has jurisdiction of the appeal, this appeal will be dismissed for want of
jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f). Appellant’s response, if any, is
due in this Court no later than 5:00 p.m. Friday, October 7, 2022.
      It is so ORDERED.
Judge’s signature: ____/s/ Sherry Radack________
                    Acting individually  Acting for the Court


Date: ___September 22, 2022_____